IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41980

STATE OF IDAHO,                                   )    2014 Unpublished Opinion No. 763
                                                  )
        Plaintiff-Respondent,                     )    Filed: October 15, 2014
                                                  )
v.                                                )    Stephen W. Kenyon, Clerk
                                                  )
LAWRENCE DANCIER JACKSON,                         )    THIS IS AN UNPUBLISHED
                                                  )    OPINION AND SHALL NOT
        Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                  )

        Appeal from the District Court of the Sixth Judicial District, State of Idaho,
        Bannock County. Hon. Robert C. Naftz, District Judge.

        Order relinquishing jurisdiction, affirmed.

        Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Ted S. Tollefson, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
        Lawrence Dancier Jackson pled guilty to burglary, Idaho Code §§ 18-1401-03 and
unlawful possession of a firearm, I.C. § 18-3316. The district court sentenced Jackson to
concurrent unified terms of five years, with two years determinate, but after a period of retained
jurisdiction, suspended the sentences and placed Jackson on probation. Subsequently, Jackson
was found to have violated several terms of the probation, and the district court consequently
revoked probation, executed the underlying sentences, and retained jurisdiction a second time.
Following Jackson’s second period of retained jurisdiction, the district court relinquished
jurisdiction.   Jackson appeals, asserting that the district court abused its discretion by
relinquishing jurisdiction.


                                                 1
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990).
        The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. We hold that Jackson has failed to
show that the district court abused its discretion, and we therefore affirm the order relinquishing
jurisdiction.




                                                2